DETAILED ACTION
This action is responsive to the amendments filed on 9/14/2021.
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, filed on 9/14/2021, with respect to the previous prior art rejections have all been fully considered and are persuasive in view of Applicant’s filed amendments (as further modified by the Examiner’s amendment below).  Therefore, said art rejections have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Charles F. Koch on December 8th, 2021.  The authorized amendments are stated below: 


	Replace claim 1 with the following:
1.	A device comprising:
	a first transceiver configured to receive a first signal indicating a quality of a first
communication medium, wherein the first communication medium is a power line
communication (PLC) medium and the first transceiver is a PLC transceiver;
	a second transceiver configured to receive a second signal indicating a quality of a second
communication medium, wherein the second communication medium is different than the first
communication medium; and
	a processor coupled to the first transceiver and to the second transceiver, the processor configured to:
		obtain data;
		switch from the first transceiver to the second transceiver in response to the first signal and the second signal; and
		instruct the second transceiver to transmit the data over the second communication medium.

	Replace claim 2 with the following:
2. 	The device of claim 1, wherein the second communication medium is a wireless medium, and the second transceiver is a wireless transceiver.


	Replace claim 11 with the following:
11.	A method comprising:
	receiving, by a first transceiver of a device, a first signal indicating a quality of a first communication medium, wherein the first communication medium is a power line communication (PLC) medium and the first transceiver is a PLC transceiver;
	receiving, by a second transceiver of the device, a second signal indicating a quality of a second communication medium, wherein the second communication medium is different than the first communication medium; 
	obtaining, by a processor of the device, data;
	switching, by the processor from the first transceiver to the second transceiver, in response to the first signal and the second signal; and
	instructing, by the processor, the second transceiver to transmit the data over the second communication medium.

	Replace claim 12 with the following:
12. 	The method of claim 11, wherein the second communication medium is a wireless medium, and the second transceiver is a wireless transceiver.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 11; present invention is directed to an apparatus and method for dynamic medium switching between PLC and another 
	The closest prior art of record are Nambiath et al. (US 2009/0190582: previously cited) and Schmandt et al. (US 2013/0260820: previously cited), both of which show a similar method and apparatus for selecting between two transceivers.  The merits of the Nambiath et al. and Schmandt et al. references were addressed in the Office Action mailed on 7/1/2021 (all of which is incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Nambiath et al. and Schmandt et al. references), fail(s) to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, addressed below (with emphasis added):

1.	A device comprising:
	a first transceiver configured to receive a first signal indicating a quality of a first
communication medium, wherein the first communication medium is a power line
communication (PLC) medium and the first transceiver is a PLC transceiver;
	a second transceiver configured to receive a second signal indicating a quality of a second
communication medium, wherein the second communication medium is different than the first
communication medium; and

		obtain data;
		switch from the first transceiver to the second transceiver in response to the first signal and the second signal; and
		instruct the second transceiver to transmit the data over the second communication medium.

11.	A method comprising:
	receiving, by a first transceiver of a device, a first signal indicating a quality of a first communication medium, wherein the first communication medium is a power line communication (PLC) medium and the first transceiver is a PLC transceiver;
	receiving, by a second transceiver of the device, a second signal indicating a quality of a second communication medium, wherein the second communication medium is different than the first communication medium; 
	obtaining, by a processor of the device, data;
	switching, by the processor from the first transceiver to the second transceiver, in response to the first signal and the second signal; and
	instructing, by the processor, the second transceiver to transmit the data over the second communication medium.

	
entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure such as:
	Krayeski et al. (USPN 5,471,146), where figure 3 discloses selecting between two internal transceivers within a mobile device based on respective RSSIs for future transmission/reception of data signals.
	Kamp, JR et al. (US 2008/0287080), where figure 1 and [0013] disclose that RSSI metrics are used for determining handover between different cellular standards and base station transceivers for the mobile device, the mobile device also including selecting between one of plurality of internal transceivers for the particular cellular standard.
Ghosal et al. (US 2010/0009674), where figs. 2+3+7 disclose a mobile device (fig. 2) uses metrics like SNR to switch between Wi-Fi and Cellular for voice data [0073+0088].
	Sapkota et al. (US 2011/0002295), where figs. 2+3 disclose the mobile station (figure 3) uses RSSI values to continuously select/switch between cellular and Wi-Fi transceivers for bi-directional data communication (e.g. VoIP handover or video enabled VoIP handover).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        12/13/2021